Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
Concurrimos con el dictamen en el Caso Núm. RE-86-326 de López Matos y Hernández Rivera v. E.L.A. En su comparecencia, el Procurador General acepta que el tribunal sentenciador cometió dos (2) errores y que el Estado no puede sostener la confiscación usando sólo evidencia pre-viamente suprimida en un procedimiento penal, por ser *1006producto de un allanamiento ilegal. [L]a cláusula consti-tucional contra registros, allanamientos e incautaciones, así como la regla de exclusión de evidencia ilegalmente ob-tenida, opera principalmente contra el Estado. Esa protec-ción no se limita a casos criminales: aplica a todo pleito judicial en que el Gobierno sea parte.” (Enfasis suprimido.) Toll y Sucn. Rivera Rojas v. Adorno Medina, 130 D.P.R. 352, 361 (1992).
Disentimos, sin embargo, en el caso Del Toro Lugo v. E.L.A., Caso Núm. RE-86-313. La decisión mayoritaria se afianza en una interpretación errónea de nuestra doctrina jurisprudencial y, además, incurre en un ejercicio teórico que no toma en cuenta los hechos verdaderamente pertinentes.
Como resultado, desarticula y erosiona todo el esquema jurídico operacional de nuestra ley de confiscaciones y otorga un escudo protector a aquellos violadores y usuarios de sustancias controladas que recurren a la estrategia de emplear vehículos ajenos. Elaboremos.
HH
El 26 de octubre de 1985, Carlos Del Toro Ortiz, hijo, conducía el vehículo marca Honda con el consentimiento de su dueño, su padre Carlos F. Del Toro Lugo, contrario al tránsito de la calle McKinley, en Mayagüez. El policía José E. Torres Bonilla intervino, lo alcanzó y detuvo. Al acer-carse, “percibió un fuerte olor” a marihuana y observó so-bre el asiento trasero una bolsa transparente que contenía picadura con características de marihuana; acto seguido, arrestó a los tres (3) ocupantes y ocupó dicha bolsa. El análisis practicado por el agente Guzmán Cancel Acosta arrojó positivo a marihuana. El pasajero Martín Santana Ramírez aceptó que la marihuana le pertenecía; el otro pa-sajero y Del Toro Ortiz negaron que les perteneciera. El vehículo fue confiscado.
*1007Subsiguientemente, Carlos Del Toro Lugo, padre, im-pugnó la confiscación. En la vista presentó su propio testi-monio así como una copia certificada de la determinación final y firme de “no causa” en la vista preliminar contra Santana Ramírez. El Estado presentó el testimonio del po-licía Torres Bonilla y el resultado positivo de la prueba de campo efectuada por el agente Cancel Acosta. El Tribunal Superior, Sala de Mayagüez (Hon. Manuel A. Acevedo Her-nández, Juez) declaró sin lugar la demanda. A solicitud de Del Toro Lugo, revisamos.
Hoy la mayoría revoca, fundada en Carlo v. Srio. de Justicia, 107 D.P.R. 356 (1978). Al hacerlo, extiende indebida e injustamente su stare decisis; lo único que dicho caso sos-tuvo fue que la absolución en los méritos de un acusado constituye un impedimento colateral para un posterior pleito civil de confiscación contra esa misma persona. Al respecto, allí señalamos:
¿Resulta “consistente con la justicia y los dictados de la razón natural” que la persona absuelta en juicio quede todavía ex-puesta al castigo que implica la pérdida de su propiedad?
La absolución en los méritos adjudica con finalidad irrevisa-ble el hecho central, tanto del caso criminal como el de confis-cación, de que el vehículo no se utilizó para transportar mer-cancía ilícita. Daría lugar a una anomalía resolver bajo estas circunstancias que no habiéndose probado en el primer caso que el acusado utilizara el vehículo para transportar material relacionado con el juego, hubiese de enfrentarse todavía a la misma cuestión en la demanda de impugnación. One Plymouth Sedan, supra, pág. 701. La doctrina de impedimento colateral por sentencia exige la desestimación del segundo proceso, aun cuando tenga por objeto un delito distinto, si al resolverse el caso anterior se adjudicaron y determinaron hechos necesaria-mente decisivos para el segundo. Pueblo v. Lugo, 64 D.P.R. 554, 559-560 (1945). Pueblo v. Ortiz Marrero, 106 D.P.R. 140 (1977). No podrá disminuirse el valor y consecuencia de la sentencia absolutoria recaída sobre el hecho medular de ambos procedi-mientos —que el acusado no transportó objetos prohibidos en su automóvil— por lo que la confiscación debe anularse, toda vez que no puede ponérsele en riesgo de ser castigado dos veces por el mismo delito (Const., Art. II, Sec. 11), y la subsistencia de la confiscación vulneraría los preceptos constitucionales que ex-*1008cluyen la privación de propiedad sin debido proceso (Art. II, Sec. 7); o su toma sin mediar justa compensación (Art. II, Sec. 9).
En términos de vindicación de derechos del acusado y su res-titución al pleno disfrute de su libertad personal, nada supera la absolución decretada en juicio en los méritos, producto de la depuración de hechos por el juzgador. (Enfasis suplido.) Carlo v. Srio. de Justicia, supra, págs. 363-364.
La decisión mayoritaria tiene el grave defecto de anular automáticamente toda confiscación en que no se haya de-terminado causa probable por cualesquiera fundamentos, incluso desestimaciones por demoras u otros tecnicismos ajenos a los méritos; peor aún en situaciones en que el acusado es un tercero. Ello atenta contra el principio elemental de separación de la acción criminal y la civil en confiscación.(1)
La premisa cardinal de Carlo v. Srio. de Justicia, supra —la absolución de un acusado en un juicio en sus méritos conlleva anular la confiscación en su contra— no se mate-rializa en el caso de autos; repetimos, aquí no hubo una “absolución en los méritos”. Aunque estuvieran presentes los criterios que conforman xana absolución en los méritos, ello no impediría la confiscación de acuerdo con la doctrina de Carlo v. Srio. de Justicia, supra, pues no estaban pre-sentes las coordenadas fácticas en las cuales se apuntala la doctrina de “impedimento colateral por sentencia”. Esta doctrina “surte efectos cuando un hecho esencial para el *1009pronunciamiento de una sentencia se dilucida y determina mediante sentencia válida y final. Como resultado, tal de-terminación es concluyente en un segundo pleito entre las mismas partes, aunque estén involucradas causas de ac-ción distintas. Vidal v. Monagas, 66 D.P.R. 622 (1946); Long Corporation v. Tribl. de Distrito, 72 D.P.R. 788 (1951); Fuentes v. Tribl. de Distrito, 73 D.P.R. 959 (1952); Pereira v. Hernández, 83 D.P.R. 160 (1961)”. (Énfasis en el original.) A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 762-763 (1981).
Como resolvimos en A & P Gen. Contractors v. Asoc. Caná, supra, pág. 766:
“[s]e entiende que hay identidad de personas siempre que los litigantes del segundo pleito sean causahabientes de los que contendieron en el pleito anterior, o estén unidos a ellos por vínculos de solidaridad ...”. (Enfasis suplido.) 31 L.P.R.A. see. 3343.
Los vínculos de solidaridad requeridos para que exista la identidad de personas son aquellos en los cuales el “que litiga en el segundo pleito ejercita la misma acción e invoca iguales fundamentos y se apoya en los mismos títulos que en el primero”. Sucn. Zayas Berríos v. Berríos, 90 D.P.R. 551, 565 (1964); González v. Méndez, et al., 15 D.P.R. 701, 717 (1909). La solidaridad que se persigue es aquella capaz de situar en posi-ción tal a las partes, como si fueran una sola en relación a las prestaciones que puedan estar en litigio, y es el mismo tipo de relación que se produce entre el causahabiente y el causante. Concluimos que el hecho de que las partes en ambos pleitos se encuentren en posición de deudores solidarios no es suficiente para lograr lo anterior.
No estamos frente a ninguno de los dos (2) supuestos que jurídicamente configuran la “identidad de personas”. Los litigantes del pleito criminal y el de confiscación civil no están en una relación causahabiente-causante ni de solidaridad. En cuanto a la primera relación, su inaplica-bilidad es obvia; sobre la segunda,(2) basta recordar que el *1010demandante recurrente Carlos F. no ejercita la misma ac-ción, tampoco invoca iguales fundamentos y, mucho menos, se apoya en los mismos títulos que en el caso penal adujera el acusado Santana Ramírez.
Contrario a lo resuelto por la mayoría, la doctrina de mutualidad que rige el requisito de identidad de partes no se configura en el caso ante nos; menos aún Rodríguez Rodríguez v. Colberg Comas, 131 D.P.R. 212 (1992), no sirve para sustentar tal contención.
En dicho caso, la viuda e hijos de Jesús Ruiz Martínez demandaron en el foro local al doctor Colberg Comas por alegada impericia médica que tuvo como consecuencia la muerte de Ruiz Martínez. Por los mismos hechos, otro de los hijos de Ruiz Martínez —Jesús Ruiz Rodríguez, resi-dente de Nueva York— demandó en el foro federal, acción que culminó en veredicto a su favor. En el pleito federal fungieron como sus testigos los codemandantes del pleito local, quienes apoyaron las alegaciones de su hermano demandante. Al igual que éste, testificaron sobre sus sufri-mientos, e incluso su perito, anunciado en el Tribunal Superior, fue usado en la corte federal.
Ya en el foro local, los codemandantes solicitaron una sentencia sumaria parcial al esgrimir ofensivamente la sentencia del foro federal contra el médico demandado para impedirle a éste que negara la negligencia. Éste se opuso por entender que no existía la mutualidad o identi-dad de partes necesaria para aplicar la doctrina de impe-dimento colateral por sentencia. El foro sentenciador dictó una sentencia sumaria parcial. Al revocar dicho dictamen explicamos la naturaleza de la doctrina de mutualidad, re-montándonos a Andreu v. P.R. Ry., L. & P., 33 D.P.R. 617 (1924), y citamos la disposición legal entonces vigente (Art. 421 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. *10111793) que recoge el criterio de mutualidad que rige el re-quisito de identidad de partes:
“El efecto de mía sentencia o decreto definitivo en una acción o un procedimiento especial ante un tribunal o juez de Puerto Rico o de los Estados Unidos con jurisdicción para pronunciar sentencia o decreto es como sigue:
(2) En los demás casos, el fallo o decreto, en cuanto a la ma-teria directamente juzgada, será concluyente entre las partes y sus sucesores en interés por título adquirido posteriormente al comienzo de la acción o del procedimiento especial, las cuales estuvieren litigando por la misma cosa, bajo el mismo título, y en el mismo carácter, siempre que tuvieren noticia expresa o tácita de estarse substanciando la acción o procedimiento. (En-fasis suplido.).” Rodríguez Rodríguez v. Colberg Comas, supra, pág. 221.
Expresamos entonces que dicho artículo es similar al Art. 1204 del Código Civil, 31 L.RR.A. see. 3343.
Analizamos en Rodríguez Rodríguez v. Colberg Comas, supra, pág. 225, los hechos del caso a la luz de la norma-tiva en Sucn. Zayas Berríos v. Berríos, 90 D.P.R. 551, 566 (1964),(3) y expresamos:
Se requiere que. quien no fue parte formal se beneficie perso-nalmente de la acción de quien sí fue parte y en efecto controle la actuación de ésta.
Esa no es la situación en el caso ante nos. Los aquí recurridos fueron testigos en el foro federal para beneficio exclusivo del Sr. Jesús Ruiz Martínez, quien reclamó por sus daños y perjuicios personalísimos, los que alegó sufrir a consecuéncia de la muerte *1012de su padre. El Sr. Jesús Ruiz Martínez no era una parte nominal en dicho pleito sino “la parte real, verdaderamente intere-sada como [demandante] en tal causa”. No vemos, pues, que los aquí recurridos y el demandante en el pleito federal estén uni-dos por tal vínculo de solidaridad que a los efectos de la aplica-ción de la doctrina de cosa juzgada, en su modalidad de impe-dimento colateral, se cumpla en este caso con el requisito de identidad de las personas de los litigantes y la calidad con que lo fueron en aquel pleito. (Enfasis en original.)
Si en el caso de Rodríguez Rodríguez v. Colberg Comas, supra, negamos la existencia de identidad de las partes en el caso de hermanos que presentaron pleitos civiles de da-ños y perjuicios por los mismos hechos ante foros distintos —siendo la parte demandada la misma, así como los testi-gos, perito y prueba documental— ¿cómo vamos a recono-cerla en el contexto de un pleito criminal y uno civil de confiscación, los que por su naturaleza son acciones sepa-radas con cargas de prueba distinta y cuya imbricación hemos reconocido estrictamente cuando ha mediado una absolución en los méritos de la persona a quien luego se le intenta confiscar la propiedad?
Estamos ante un absurdo jurídico. No cabe hablar de que Del Toro Lugo controló el pleito penal ni que fue una verdadera parte en la vista preliminar, en que Martín Santana Ramírez defendió estrictamente su interés personalí-simo a su libertad al declarar únicamente en su beneficio. Ciertamente, Del Toro Lugo no litigó por la misma cosa (el automóvil) que Santana (su libertad), ni bajo el mismo tí-tulo y carácter.
Más aún, al seguir lo resuelto en A & P Gen. Contractors v. Asoc. Caná, supra, en el cual no reconocimos rela-ción de solidaridad entre deudores solidarios porque esa relación producía efectos distintos para las partes, igual-mente en el caso ante nos la supuesta relación de solidari-dad produce para una parte su libertad y, para la otra, la recuperación física de su automóvil.

¿Podemos soslayar entonces la esencia de la doctrina de mutualidad diciendo que el estatuto de confiscaciones, por 
*1013
las características criminosas que imparte al objeto que ha de ser confiscado, crea una relación mutua entre el sujeto que comete el delito y el titular del bien a ser confiscado? Obviamente no.

La decisión en Carlo v. Srio. de Justicia, supra, se limitó a unos hechos en los cuales un acusado previamente ab-suelto en un juicio en los méritos era la misma persona a quien se le pretendía confiscar su propiedad. Así lo cualifi-camos prístinamente:
La decisión que hoy tomamos está estrictamente ceñida a la situación de derecho que se produce al concurrir circunstancias determinantes, a saber: que el acusado es dueño del vehículo confiscado-, que su absolución en los méritos inevitablemente comprende la adjudicación de la cuestión central de que no uti-lizó el vehículo para transportar material prohibido; que la sen-tencia absolutoria en juicio tiene un valor y trascendencia que amparan no sólo la libertad, sino también el derecho de propie-dad del absuelto, y que el automóvil no es por su naturaleza instrumento de crimen y sí un bien mueble destinado al apro-vechamiento por su dueño en actividades lícitas. (Enfasis suplido.) Carlo v. Srio. de Justicia, supra, págs. 364-365.
La mayoría parece olvidar que en Carlo v. Srio. de Justicia, supra, pág. 365, lo determinante fueron los hechos:
La vinculación de procedimientos y la introducción del interés particular del dueño inocente en contraposición al legítimo in-terés de orden público al que sirve la confiscación, es rara ex-cepción que sólo se concreta en circunstancias de extrema exi-gencia revestidas de irrecusable validez constitucional, aquí presentes.
En definitiva, no podemos hablar aquí de vincular dos (2) procesos diferentes contra partes distintas. La determi-nación de no causa en vista preliminar dista mucho de ser calificada en los méritos-, máxime contra una parte distinta a la que instó el pleito de confiscación.
*1014rH 1 — 1
La inaplicabilidad de la doctrina de impedimento cola-teral” pone de manifiesto el principio rector de que las ac-ciones son independientes, lo cual nos traslada a la órbita del “dueño tercero inocente” en que
... prevalece la doctrina de que el procedimiento de confiscación va dirigido contra el vehículo mismo y no contra sus dueños y que por consiguiente los derechos que sobre el vehículo puedan tener terceros inocentes no están protegidos, excepto en aque-llos casos en que se demuestre que la posesión del vehículo ha sido obtenida por el infractor sin el consentimiento expreso [o] implícito del dueño o del tercero inocente, como sucede cuando el vehículo ha sido hurtado, y si el dueño o tercero interesado directa o indirectamente ha puesto el vehículo en posesión del infractor o de la persona bajo la cual ésta actúa, los derechos del dueño o tercero interesados en tales circunstancias corren la suerte del uso a que el poseedor pueda someter el vehículo. E.L.A. v. Tribunal Superior, 94 D.P.R. 717, 721 (1967). Véase General Motors Acceptance v. Brañuela, 61 D.P.R. 725 (1943).(4)
Al negarle al propietario la defensa de “dueño inocente” o “tercero inocente”, dijimos en E.L.A. v. Tribunal Superior, supra, pág. 722:
La posesión del vehículo por Rodríguez estaba en ese momento autorizada por el arrendatario del mismo. No hay base para concluir que Rodríguez había cometido el delito de hurto de uso del vehículo en el momento de infringir la Ley de la Bolita. Tampoco protege al tercero el hecho de que Ortiz hubiera pro-hibido a Rodríguez usar el vehículo para otros fines ni el hecho de que ignorara que Rodríguez usaba el vehículo en relación con el juego prohibido de la Bolita ya que el uso no autorizado de un vehículo por un empleado no protege al dueño del *1015vehículo. Metro Taxicabs v. Tesorero, 73 D.P.R. 171 (1952). (Escolio omitido.)
Y en Carlo v. Srio. de Justicia, supra, reconocimos un supuesto adicional para proteger al dueño inocente. Ci-tando a Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 688 (1974), puntualizamos:
“Por lo tanto queda implícito que sería difícil el reclamo cons-titucional de un dueño cuya propiedad sujeta a confiscación le ha sido quitada sin su concurso o consentimiento. Ibid. pág. 364 [2 L.Ed. 643]; Goldsmith-Grant Co. v. United States, 254 U.S., pág. 512 [65 L.Ed. 376]; United States v. One Ford Coupe Automobile, 272 U.S., pág. 333 [71 L.Ed. 279, 47 A.L.R. 1025]; Van Oster v. Kansas, 272 U.S., pág. 467 [71 L.Ed. 354, 47 A.L.R. 1044]. De igual modo, lo mismo podrá decirse de un dueño que prueba no sólo que él estaba desconectado y desapercibido de la actividad delictiva, mas también que él había hecho todo cuanto razonablemente podía esperarse para impedir el uso prohibido de su propiedad-, porque en tal caso sería difícil concluir que la confiscación servía a propósitos legítimos y que no era indebi-damente opresiva.” (Enfasis suplido.) Carlo v. Srio. de Justicia, supra, pág. 361.
En Calero-Toledo v. Pearson Yacht Leasing Co., supra, el Tribunal Supremo federal concluyó que el apelado había dado de forma voluntaria la posesión de su yate a los arrendatarios y no alegó ni presentó prueba de que hizo todo lo que razonablemente podía para evitar su uso ilícito.(5)
*1016Igual sucede en el de autos. El demandante recurrente Carlos E no hizo alegación ni presentó prueba de haber hecho todo lo que razonablemente podía para evitar el uso ilegal de su vehículo.(6)
Para reconocer la condición de “dueño inocente” y anu-lar la confiscación no basta una mera alegación de inocen-cia; es menester probar las diligencias reales hechas para evitar el uso ilícito del automóvil.
Si pretendemos asimilar criterios de intención criminal cuando se trata de terceros concederíamos una inmunidad franca a los ofensores de la ley que a través de una hábil estratagema esta-rían en condiciones de violarla empleando vehículos ajenos sin el riesgo de la confiscación. Además, ello conduciría a la posi-ción insostenible de que sería absoluta la inmunidad del tercero (dueño del vehículo) si dentro del procedimiento de confiscación hubiera que establecerse su responsabilidad criminal en un de-lito público cometido por otra persona. (Enfasis suplido.) E.L.A. v. Tribunal Superior, supra, págs. 721-722.
hH hH hH
Aclarado el panorama decisorio, la circunstancia de que el hijo del demandante recurrente Carlos E no fuera acu-sado no nos priva de aquilatar —como lo hizo el ilustrado foro de instancia— toda la prueba en el pleito indepen-*1017diente de confiscación y determinar que tenía posesión constructiva de la marihuana.
*1016“Se impugna la confiscación en base a que dicha confiscación fue ilegal, toda vez que ni el demandante ni el conductor del vehículo han usado dicho vehículo en forma alguna para trasladar, cargar, transportar o llevar droga narcótica alguna y que el poseedor y/o dueño del vehículo, aquí demandante, ni el conductor del mismo, Carlos del Toro Ortiz, hijo del demandante han sido acusados de acto delictivo alguno con relación a esta confiscación. Que de haberse ocupado evidencia delictiva alguna, la misma fue ocupada en otra persona distinta al demandante y/o al conductor del vehículo.” Caso Núm. RE-86-313, Revisión, pág. 2.
*1017“... No es indispensable, pues, que el acusado ejecute personal-mente el acto delictivo y basta con su presencia pasiva, siempre que su responsabilidad como coautor pueda establecerse por ac-tos anteriores, o como el resultado de una conspiración en que participó, [citas], o de un designio común”. (Énfasis suplido.) Pueblo v. Aponte González, 83 D.P.R. 511, 519-520 (1961). Debe mantenerse presente que el elemento de “concierto y común acuerdo o designio común”, como cualquier otro hecho en con-troversia, puede ser establecido mediante prueba indirecta o circunstancial, Pueblo v. Cancel Peraza, 106 D.P.R. 28 (1977), y que la evidencia circunstancial es intrínsecamente igual que la evidencia directa. Pueblo v. Salgado Velázquez, 93 D.P.R. 380 (1966). En cuanto a la “posesión” de los artículos prohibidos envueltos en este caso debe recordarse, por último, que la ley contempla no sólo la tenencia física inmediata por un individuo sino que la posesión común que ocurre cuando varias personas, con conocimiento, comparten el control sobre el artículo delic-tivo; esto es, la llamada "posesión constructiva”, Pueblo v. Rosa Burgos, 103 D.P.R. 478, 479 (1975). (Énfasis suplido.) Pueblo v. Rivera Rivera, 117 D.P.R. 283, 294 (1986).
Sobre el particular, soil hechos no contradichos de que Del Toro Ortiz, hijo del demandante Del Toro Lugo, condu-cía contra él tránsito y el policía Torres Bonilla, con validez “intervino y le dio alcance hasta detenerlo”. Percibió “un fuerte olor a marihuana” y observó sobre el asiento trasero la bolsa transparente que la contenía. No podemos ser ingenuos. Estos hechos revelan que su hijo conocía lo que pasaba y compartía el control sobre el objeto delictivo (marihuana). Difícilmente puede calificarse como “tercero inocente” al demandante Del Toro Lugo.
Nuestro análisis no contraviene Austin v. United States, 509 U.S. 602 (1993), que la mayoría invoca para sostener que “la ficción de que el objeto se considera el ofensor primordial y no su propietario descansa en la noción de que aquel propietario que ha permitido que su propiedad se vea involucrada en un acto delictivo ha actuado negligentemente”. (Énfasis en el original.) Opinión mayori-*1018taria, pág. 987 esc. 11. Como dueño, Del Toro Lugo no hizo todo lo que razonablemente podía, no es “inocente” y le es aplicable la regla general que justifica la confiscación en virtud de dos (2) fundamentos: “...que la propiedad misma es ‘culpable de la ofensa’, y que el dueño debe responder por las malas actuaciones de otros a quienes confíe su propiedad. Ambas teorías descansan, en el fondo, en la no-ción de que el dueño ha sido negligente en permitir que su propiedad se utilice mal y que él es apropiadamente casti-gado por esa negligencia.” (Traducción nuestra.) Austin v. United States, supra, pág. 615.
En resumen, no estamos ante una absolución en los mé-ritos de un acusado que luego impugna la confiscación; no aplica la doctrina de Carlo v. Srio. de Justicia, supra, sobre “impedimento colateral por sentencia”; y el dueño del vehí-culo no es un “tercero inocente”.

 Además, desvirtúa la naturaleza misma de la vista preliminar, según deli-neada en Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 665 (1985):
“En resumen, nuestra jurisprudencia ha establecido que: (1) el objeto central de la vista preliminar no es hacer una adjudicación en los méritos en cuanto a la cul-pabilidad o inocencia del acusado; (2) aunque se trata de una función propiamente judicial, no es ‘un mini juicio’; (3) el fiscal no tiene que presentar toda la prueba que posea; (4) la vista está encaminada a proteger a la persona imputada a través de un filtro o cedazo judicial por el cual el Estado tiene que pasar prueba, y demostrar si está justificado o no a intervenir con la libertad de un ciudadano y someterlo a los rigores y contingencias de un juicio plenario, y (5) una vez demuestra y se justifica esta intervención, la vista ha cumplido su propósito de ley.” (Enfasis suplido.)
Precisamente porque la vista preliminar no es un mini juicio y el Fiscal no tiene que presentar toda la prueba disponible, no cabe invocar el principio de buena fe en materia litigiosa.


 En A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753 (1981), concluimos que no se daba la solidaridad para efectos de “identidad de personas”, aun cuando las *1010partes en ambos pleitos estuvieran en posición de deudores solidarios. Señalamos que esa misma relación producía efectos diferentes para las partes; para una, tan sólo una acción de reivindicación de prenda, y para la otra, una acción de daños de tipo contractual.


 En dicho caso, Justo Berrios fue demandado por los hermanos Luis y Juan Zayas Salgado, así como por la madre de éstos, en reivindicación de una finca. Be-rrios expresó que el título de la finca se había adjudicado a su favor en pleito de reivindicación instado por él contra Diego Torres Rodríguez, quien en dicho pleito representaba en realidad los intereses de los demandantes del pleito posterior. Estos habían declarado a favor de Torres en el pleito previo.
Determinamos entonces que existía la solidaridad necesaria entre los deman-dantes en el pleito posterior y Torres en el anterior, ya que Torres en el primer pleito era una parte puramente nominal, siendo la verdaderamente interesada los code-mandantes del pleito posterior, pues se beneficiaban de la situación del demandado nominal y en efecto controlaban su actuación, además de que la defensa en el primer pleito se había interpuesto a favor de los codemandantes del segundo pleito, quienes habían tenido la oportunidad de defender sus derechos en dicha ocasión.


 La propia mayoría reconoce que “[l]a confiscación civil constituye una acción independiente del resultado de la acción penal que por el mismo delito el Estado pueda incoar contra un sospechoso en particular, de haber alguno”. (Enfasis en el original.) Opinión mayoritaria, pág. 984.
Por lo tanto, si en la vista preliminar contra un tercero —que no constituye una adjudicación en los méritos— se determina “no causa”, ello no obsta para que en un pleito independiente de confiscación se utilice la misma u otra prueba para sostenerla.


 Austin v. United States, 509 U.S. 602 (1993), cita a Brig Malek Adhel, 2 How., pág. 233, y señala que allí el reclamo de inocencia de los dueños se limitó tan sólo a alegar que nunca habían contemplado o autorizado los actos delictivos cometidos con su propiedad.
Posterior a Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663 (1974), muchos tribunales han resuelto que la inocencia de un tercero, dueño de la propiedad confiscada, no es defensa por sí sola. Así, por ejemplo, se ha sostenido la confiscación a un esposo que, por no intervenir con su esposa, no le preguntó a ella y al hermano de él detalle alguno sobre un viaje que iban a dar en el vehículo. Se resolvió que no demostró haber hecho todo lo que razonablemente podía esperarse para evitar un uso ilícito del vehículo. United States v. One 1983 Pontiac Grand Prix, 604 F. Supp. 893 (E.D. Mich. 1985).
En U.S. v. One Rockwell Intern. Commander 690 c/840, 594 F. Supp. 133 (D. N.D. 1984), revocado por otros fundamentos en 754 F.2d 284 (8vo Cir. 1985), se decidió que aunque el arrendador de una aeronave no estaba envuelto ni estaba al *1016tanto de la actividad ilegal de transportar drogas en la misma, no probó haber hecho todo lo que razonablemente podía hacer para evitar que se utilizara en transacciones de narcóticos.
Se ha sostenido la confiscación de una embarcación porque sus dueños no hicie-ron todo lo razonablemente esperado para evitar una transacción de marihuana en ella, no requiriendo identificación del individuo a quien le fletaron el barco ni obtu-vieron información sobre el hombre de parte de las agencias competentes, además de que inquirieron superficialmente en la comunidad sobre la reputación del hombre. U.S. v. One (1) Stapelton Pleasure Vessel, Etc., 575 F. Supp. 473 (S.D. Fla. 1983).


 Se limitó a señalar: